DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Drawings
It is suggested for each empty box shown in Figs. 1, 3, 5, 9A, 9B, 10, 11 and 12 to provide a simple text description to allow quicker understanding of the drawings. For example, the box 1140 should include “pressure sensor”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 12-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung (Pub. No.: US 2016/0001781 A1).

Regarding claim 1, Fung teaches a driving assistance system, comprising:
 	a physiological information sensing system configured to sense physiological information of a driver (Fig. 3 heart rate monitoring system 302, brain monitoring system 318. These physiological information are collectively classified as physiological driver state);
 	an external physical symptom detection system configured to detect an external physical symptom of the driver (gesture 330, eye/facial 332, head 334 and body movement systems 336. These movements are collectively classified as behavioral driver state); and
 	a processing device (Fig. 1B, ECU 106) coupled to the physiological information sensing system and the external physical symptom detection system, wherein when the physiological information of the driver and the external physical symptom of the driver are abnormal, the processing device initiates an emergency procedure (Fig. 125, para [0840]-[0843] and Fig. 128, para [0846]-[0849]. The vehicle combines the driver’s physiological driver state and behavioral driver state to determine a combined driver state and to control the vehicle based on the combined driver state).

Regarding claim 2, Fung teaches the driving assistance system according to claim 1, wherein the physiological information sensing system and the external physical symptom detection system simultaneously and continuously monitor the physiological information of the driver and the external physical symptom of the driver (Fig. 128); or 
the physiological information sensing system is activated first, and then the external physical symptom detection system is activated when the physiological information of the driver is abnormal (Fig. 125).  

Regarding claim 4, Fung teaches the driving assistance system according to claim 1, wherein the physiological information sensing system comprises a plurality of physiological information sensing modules, a microcontroller, and a switching circuit (Fig. 6, sensors 614, monitoring system 612 and input/output device 606 and para [0217], the input/output communication occurs across circuit switching system), the plurality of physiological information sensing modules being configured in at least one operation portion of a vehicle and coupled to the switching circuit (Fig. 4, physiological sensors, 418, 422 and para [0231], “In some embodiments, the touch steering wheel system 134 can include sensors to measure a biological parameter of the driver of the vehicle (e.g., physiological information). For example, biological parameters can include heart rate, skin capacitance, and/or skin temperature. The sensors can include, for example, one or more bio-monitoring sensors 180.”), the microcontroller being coupled to the switching circuit and the processing device (Fig. 6, the monitoring system 612 is coupled to the input/output device 606 and the processor 604), and the microcontroller controlling the switching circuit to transmit, to the processing device, the physiological information detected by the physiological information sensing module that is configured in the at least one operation portion and that is in contact with the driver (Fig. 6, the monitoring system 612 transmits sensor information to the processor 604 via input/output device 600).  

Regarding claim 7, Fung teaches the driving assistance system according to claim 1, wherein when the external physical symptom of the driver is abnormal and after the abnormality lasts for a preset period of time, the processing device initiates the emergency procedure (Fig. 24A, para [0488], “For example, in one embodiment, response system 188 can receive information from an optical sensing device that indicates the driver has closed his or her eyes for a substantial period of time.”).  

 	Regarding claim 12, recites a method for operating the driving assistance system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 13, Fung teaches the driving assistance method according to claim 12, wherein the physiological information comprises an electrocardiogram (ECG) or a photoplethysmogram (PPG), and the external physical symptom comprises at least one of an expression, a gesture, speech, and an action (par [0307], “In other embodiments, the monitoring information can include, but is not limited to, physical characteristics of the individual (e.g., posture, position, movement) and biological characteristics of the individual (e.g., cardiac activity, such as, heart rate, electrocardiogram (EKG),” and para [0372]).

Regarding claim 14, recites a method for operating the driving assistance system of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 16, Fung teaches the driving assistance method according to claim 12, wherein the emergency procedure comprises at least one of issuing a warning, autonomous driving, reporting to police, pulling over, and going to hospital (para [0856], “Further, in some cases, when the driver is very distracted (e.g., very drowsy and/or possibly asleep), some vehicle systems may be modified to automatically control the vehicle, in a full or semi-autonomous mode.”).

Regarding claim 17, Fung teaches the driving assistance method according to claim 12, wherein the step of detecting the physiological information of the driver comprises: 
using a plurality of physiological information sensing modules respectively configured in at least one operation portion of a vehicle, and obtaining the physiological information detected by the physiological information sensing module that is configured in the at least one operation portion and that is in contact with the driver (Para [0231], “In some embodiments, the touch steering wheel system 134 can include sensors to measure a biological parameter of the driver of the vehicle (e.g., physiological information). For example, biological parameters can include heart rate, skin capacitance, and/or skin temperature. The sensors can include, for example, one or more bio-monitoring sensors 180.”).

Regarding claim 18, recites a method for operating the driving assistance system of claim 7. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-6, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (Pub. No.: US 2016/0001781 A1).

Regarding claim 3, Fung teaches the driving assistance system according to claim 1, wherein the physiological state is activated first followed by activation of behavior/physical state (Fig. 125) instead of the other way around or wherein the external physical symptom detection system is activated first, and then the physiological information sensing system is activated when the external physical symptom of the driver is abnormal.
However, a review of the applicant’s specification fails to provide any advantage of the claimed sequence of activation over Fung. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung’s system to reverse the sequence of operation to activate the behavior/physical state detection first followed by physiological state detection to achieve the same result.
Also, it has been held that a mere reversal of essential working parts of a device involves only routine skill in the art. In re Einstein, 86 USPQ 167.

Regarding claim 5, Fung teaches the driving assistance system according to claim 4, wherein the at least one operation portion is a steering wheel of the vehicle and comprises at least three of the physiological information sensing modules (Fig .4, multiple physiological sensors, 418, 422 and para [0231], “In some embodiments, the touch steering wheel system 134 can include sensors to measure a biological parameter of the driver of the vehicle (e.g., physiological information). For example, biological parameters can include heart rate, skin capacitance, and/or skin temperature. The sensors can include, for example, one or more bio-monitoring sensors 180.”).
Fung fails to expressly teach the sensors are within a range of 70 millimeter (mm).  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung’s physiological/biological sensors to be located within a range of 70mm because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.

	Regarding claim 6, Fung teaches the driving assistance system according to claim 4, wherein the at least one operation portion comprises at least two of a steering wheel (para [0276], “Generally, a bio-monitoring sensor could be disposed in any portion of a motor vehicle. In some cases, a bio-monitoring sensor could be disposed in a location proximate to a driver. For example, in one embodiment shown in FIG. 1A, the bio-monitoring sensor 180 is located within or on the surface of the vehicle seat 168, more specifically, the seat back support 172. In other embodiments, however, the bio-monitoring sensor 180 could be located in any other portion of the motor vehicle 100, including, but not limited to: a steering wheel (e.g., the touch steering wheel 134), a headrest (e.g., the headrest 174), a seat belt (e.g., the seat belt 176), an armrest, dashboard, rear-view mirror as well as any other location.”).
	Fung teaches the physiological/biological sensors can be disposed anywhere within the vehicle and provided some examples such as at the steering wheel and driver seat but fails to expressly teach a start button, a gear stick, a cockpit door, or a hand brake.  
 	However, given the teachings and suggestions by Fung, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify some of Fung’s physiological/biological sensors to be disposed at a start button, a gear stick, a cockpit door, or a hand brake because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.

Regarding claim 8, Fung teaches the driving assistance system according to claim 1, wherein the physiological information sensing system comprises an electrocardiogram (ECG) sensor (para [0307], “In other embodiments, the monitoring information can include, but is not limited to, physical characteristics of the individual (e.g., posture, position, movement) and biological characteristics of the individual (e.g., cardiac activity, such as, heart rate, electrocardiogram (EKG)”), a plurality of first electrodes or a plurality of second electrodes of the ECG sensor being configured on a steering wheel of a vehicle (para [0231], “In some embodiments, the touch steering wheel system 134 can include sensors to measure a biological parameter of the driver of the vehicle (e.g., physiological information). For example, biological parameters can include heart rate, skin capacitance, and/or skin temperature.”.) and at least three of the plurality of first electrodes or the plurality of second electrodes (Fig. 4, multiple physiological/biological sensors 422 418).
Fung fails to expressly teach the sensors are within a range of 70 millimeter (mm).  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung’s physiological/biological sensors to be located within a range of 70mm because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.

Regarding claim 9, Fung teaches the driving assistance system according to claim 8, wherein the plurality of second electrodes of the ECG sensor are configured on the steering wheel (para [0231], “In some embodiments, the touch steering wheel system 134 can include sensors to measure a biological parameter of the driver of the vehicle (e.g., physiological information). For example, biological parameters can include heart rate, skin capacitance, and/or skin temperature.”), a start button, a gear stick, a cockpit door, or a hand brake of the vehicle.  

Regarding claim 10, Fung teaches the driving assistance system according to claim 8, wherein a third electrode of the ECG sensor is disposed on a driver's seat of the vehicle to be in contact with one of legs of the driver, and a reference electrode of the ECG sensor is disposed on the driver's seat, the third electrode and the reference electrode being respectively in contact with the legs of the driver (Fig. 4, sensors 422 disposed on the lower portion of the seat are in contact with the driver’s legs).  

Regarding claim 15, recites a method for operating the driving assistance system of claim 3. Therefore, it is rejected for the same reasons.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (Pub. No.: US 2016/0001781 A1) in view of Shemesh (Pub. No.: US 2018/0146870 A1).

Regarding claim 19, Fung teaches the driving assistance method according to claim 12, wherein the driver state determination system uses electrocardiogram and photoplethysmogram to measure the driver’s physiological information but fails to teach wherein the physiological information of the driver is corrected based on at least one of a pressure value and skin impedance of a detected part of the driver.
However, in the same field of physiological measurement system, Shemesh teaches a system to correct photoplethysmogram signals by using pressure value to reduce inaccuracy due to body movement. See para [0052], “According to some embodiments, displacement sensors, that may include, but are not limited to, any combination of motion sensors and/or pressure sensors, may be positioned with or near the PPG assembly and may be arranged so as to be in physical contact with an area of user's skin at or near the skin area with which the PPG sensors are in contact. Signals generated by the displacement sensors (e.g., pressure sensors), may be used by a PPG related signal processing circuit, and/or may process outputs of the PPG related signal processing circuit, to compensate for and thus mitigate PPG sensing artifacts, which artifacts may be at least partially due to movement of the PPG sensor(s) resulting from pulse pressure induced movement of the skin with which the PPG sensor(s) are in contact.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung’s system with displacement pressure sensors to correct the PPG signals to improve measurement accuracy. 

Regarding claim 20, Fung teaches a driving assistance system, comprising: 
a physiological information sensing system configured to sense physiological information of a driver (Fig. 3 heart rate monitoring system 302, brain monitoring system 318. These physiological information are collectively classified as physiological driver state); and 
a processing device coupled to the physiological information sensing system, wherein when the physiological information of the driver is abnormal, the processing device initiates an emergency procedure (Fig. 125, para [0840]-[0843] and Fig. 128, para [0846]-[0849]. The vehicle combines the driver’s physiological driver state and behavioral driver state to determine a combined driver state and to control the vehicle based on the combined driver state), 
 wherein the physiological information sensing system comprises a plurality of physiological information sensing modules, a microcontroller, and a switching circuit (Fig. 6, sensors 614, monitoring system 612 and input/output device 606 and para [0217], the input/output communication occurs across circuit switching system), the plurality of physiological information sensing modules being configured in at least one operation portion of a vehicle and coupled to the switching circuit (Fig. 4, physiological sensors, 418, 422 and para [0231], “In some embodiments, the touch steering wheel system 134 can include sensors to measure a biological parameter of the driver of the vehicle (e.g., physiological information). For example, biological parameters can include heart rate, skin capacitance, and/or skin temperature. The sensors can include, for example, one or more bio-monitoring sensors 180.”), the microcontroller being coupled to the switching circuit and the processing device (Fig. 6, the monitoring system 612 is coupled to the input/output device 606 and the processor 604), and the microcontroller controlling the switching circuit to transmit, to the processing device, the physiological information detected by the physiological information sensing module that is configured in the at least one operation portion and that is in contact with the driver (Fig. 6, the monitoring system 612 transmits sensor information to the processor 604 via input/output device 600), 
wherein each of the physiological information sensing modules comprises an electrocardiogram (ECG) sensor (para [0307], “In other embodiments, the monitoring information can include, but is not limited to, physical characteristics of the individual (e.g., posture, position, movement) and biological characteristics of the individual (e.g., cardiac activity, such as, heart rate, electrocardiogram (EKG), blood pressure, blood flow,”), a photoplethysmogram (PPG) sensor (para [0318], “In one embodiment, the photoelectric sensors optically obtain a photoplethysmogram (PPG) of cardiac activity, which is a volumetric measurement of pulsatile blood flow.”), and the microcontroller chooses to perform ECG sensing mode measurement or PPG sensing mode measurement through the switching circuit (Fig. 6, Fig. 11, para [0357, “Thus, for example, during processing, the multiplexor 1116 (FIG. 11) can selectively retrieve or obtain output from a sensor or a multidimensional sensor array based on the biological data to be obtained, the position of the multidimensional sensor array and/or a cluster associated with each sensor.”).
Fung fails to teach a compensation module.
However, in the same field of physiological measurement system, Shemesh teaches a compensation circuit to correct photoplethysmogram signals by using pressure value to reduce inaccuracy due to body movement. See para [0052], “According to some embodiments, displacement sensors, that may include, but are not limited to, any combination of motion sensors and/or pressure sensors, may be positioned with or near the PPG assembly and may be arranged so as to be in physical contact with an area of user's skin at or near the skin area with which the PPG sensors are in contact. Signals generated by the displacement sensors (e.g., pressure sensors), may be used by a PPG related signal processing circuit, and/or may process outputs of the PPG related signal processing circuit, to compensate for and thus mitigate PPG sensing artifacts, which artifacts may be at least partially due to movement of the PPG sensor(s) resulting from pulse pressure induced movement of the skin with which the PPG sensor(s) are in contact.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung’s system with compensation circuit to improve measurement accuracy. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sicconi (Pub. No.: US 2019/0213429 A1) teaches a system to determine a driver state based on biological information obtained from biosensors and physical information obtained from a camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685